214 S.E.2d 307 (1975)
25 N.C. App. 605
Lewis C. RAMSEY
v.
Janie Ramsey TODD.
No. 7526DC18.
Court of Appeals of North Carolina.
May 7, 1975.
*309 Robert F. Rush, Charlotte, for plaintiff-appellee.
Edmund A. Liles, Charlotte, for defendant-appellant.
BRITT, Judge.
Defendant contends the court erred (1) in ordering that $5,200 be placed in escrow, to be distributed to her at the rate of $32.50 per week "for minor child, Lewis C. Ramsey, Jr."; and (2) in providing that upon the payment of $12,200 to defendant, ". . . no further Orders will be entered in this Court requiring Plaintiff to support his minor children". The contentions have merit and we will discuss them in the order stated.
(1) While the trial court, in matters relating to child custody and support, is given wide discretion, it is required to make sufficient findings from which it can be determined, upon appellate review, that its orders are justified and appropriate. Peoples v. Peoples, 10 N.C.App. 402, 179 S.E.2d 138 (1971). In the instant case, the court made no finding in support of its requirement that $5,200 of the amount ordered paid by plaintiff be placed "in escrow" and distributed to defendant for the benefit of Lewis C. Ramsey, Jr., at the rate of $32.50 per week.
(2) There is no finding to support the provision of the order relieving plaintiff of further child support after paying $12,200. Since the 10 May 1969 judgment did not specify the duration of time that plaintiff would have to support his children, it would appear that his obligation would continue for the period provided by law. Since the enactment of G.S. 48A in 1971, our appellate division has concluded that a father's legal obligation to support his child ceases when the child reaches age 18, absent a showing that the child is insolvent, unmarried, and physically or mentally incapable of earning a livelihood. Shoaf v. Shoaf, 282 N.C. 287, 192 S.E.2d 299 (1972); Nolan v. Nolan, 20 N.C.App. 550, 202 S.E.2d 344 (1974), cert. den., 285 N.C. 234, 204 S.E.2d 24 (1974); Taylor v. Taylor, 17 N.C.App. 720, 195 S.E.2d 355 (1973); Choate v. Choate, 15 N.C.App. 89, 189 S.E.2d 647 (1972), and Crouch v. Crouch, 14 N.C.App. 49, 187 S.E.2d 348 (1972), cert. den., 281 N.C. 314, 188 S.E.2d 897 (1972). While the order indicates that plaintiff's daughter might have reached age 18, there is no finding to that effect or that the other facts that would relieve plaintiff of her support exist. There are no findings as to the age or circumstances of the son.
For the reasons stated, the provisions of the order requiring that $5,200 be placed in escrow by the clerk, to be distributed to defendant at the rate of $32.50 per week for the minor Lewis C. Ramsey, Jr., and the provision relieving plaintiff of further obligation to support his children after payment of $12,200, are vacated; and this cause is remanded to the District Court of Mecklenburg County where plaintiff will have 30 days from the date of certification of this opinion to petition the district court for further findings and determination with respect to the provisions of the order we have vacated. Should plaintiff fail to petition as herein allowed, the order appealed from, as modified by this opinion, will stand.
*310 Order modified and cause remanded.
HEDRICK and MARTIN, JJ., concur.